 1   SEYFARTH SHAW LLP
     Mark P. Grajski (SBN 178050)
 2   mgrajski@seyfarth.com
     Lindsay S. Fitch (SBN 238227)
 3   lfitch@seyfarth.com
     Tiffany T. Tran (SBN 294213)
 4   ttran@seyfarth.com
     400 Capitol Mall, Suite 2350
 5   Sacramento, California 95814-4428
     Telephone: (916) 448-0159
 6   Facsimile:     (916) 558-4839
 7   Attorneys for Defendants
     ATRIA MANAGEMENT COMPANY LLC; and
 8   ATRIA SENIOR LIVING, INC.
 9

10

11                                     UNITED STATES DISTRICT COURT
12                                    EASTERN DISTRICT OF CALIFORNIA.
13

14    MICHELLE HUNTER,                                        Case No. 2:18-cv-01728-TLN-AC
15                       Plaintiff,                            STIPULATION TO CONTINUE
                                                               HEARING DATE ON DEFENDANTS’
16           v.                                                MOTION TO COMPEL FURTHER
                                                               RESPONSES TO DISCOVERY;
17    ATRIA MANAGEMENT COMPANY LLC;                            [PROPOSED] ORDER
      ATRIA SENIOR LIVING, INC.; ATRIA
18    CARMICHAEL OAKS; and DOES 1 through
      100, inclusive,                                         Complaint Filed: January 25, 2018
19
                         Defendants.
20

21          Plaintiff Michelle Hunter (“Plaintiff”) and Defendants Atria Management Company, LLC and

22   Atria Senior Living, Inc. (“Defendants”), through their attorneys of record, (collectively the “Parties”),

23   hereby submit the following Joint Stipulation and [Proposed] Order to continue the hearing on

24   Defendant’s Motion to Compel Further Responses to Request for Production and Interrogatories and

25   Documents and for Sanctions in the above-captioned action as follows:

26                                               STIPULATION

27          WHEREAS, the hearing on Defendants’ Motion to Compel Further Responses to Request for

28   Production and Interrogatories and Documents and for Sanctions (“Motion”) was scheduled for June 12


                      STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                      CASE NO. 2:18-CV-01728-TLN-AC
 1   2019, at 10:00 a.m. in Courtroom 26 of the above-captioned Court;
 2           WHEREAS, the Parties are scheduled for mediation before Cynthia Remmer on July 9, 2019;
 3           WHEREAS, the Parties have agreed to continue this discovery dispute until after mediation is
 4   conducted to preserve time and resources of the Parties and Court in the event the Parties are able to
 5   resolve the matter;
 6           WHEREAS, the Parties agreed to continue the hearing on Defendants’ Motion to July 24,
 7   2019 and filed a stipulation to this effect on July 5, 2019;
 8           WHEREAS, the Court informed the Parties that it is not available on July 24, 2019;
 9           WHEREAS, the Parties agree to continue the hearing on Defendants’ Motion to July 31,
10   2019;
11           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties hereto,
12   through their respective attorneys of record, that the hearing on Defendants’ Motion to Compel
13   Further Responses to Request for Production and Interrogatories and Documents and for Sanctions be
14   continued to July 31, 2019 in Courtroom 26 of the above-captioned Court.
15           IT IS SO STIPULATED.
16
      DATED: June 13, 2019                                    Respectfully submitted,
17
                                                              SEYFARTH SHAW LLP
18
                                                              By: /s/ Tiffany T. Tran
19
                                                                     Mark P. Grajski
20                                                                   Lindsay S. Fitch
                                                                     Tiffany T. Tran
21
                                                              Attorneys for Defendants
22                                                            ATRIA MANAGEMENT COMPANY LLC;
                                                              ATRIA SENIOR LIVING, INC.
23

24
      DATED: June 13, 2019                                    LAW OFFICES OF KEVIN C. BOYLE
25

26                                                            By: /s/ Kevin C. Boyle (As Authorized on 6/13/19)
                                                                     Kevin C. Boyle
27
                                                              Attorney for Plaintiff
28                                                            MICHELLE HUNTER

                                                          1
                      STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                      CASE NO. 2:18-CV-01728-TLN-AC
 1                                         [PROPOSED] ORDER
 2   PURSUANT TO STIPULATION, IT IS ORDERED THAT:

 3          Defendants’ Motion to Compel Further Responses to Request for Production and Interrogatories

 4   and Documents and for Sanctions be continued to July 31, 2019 in Courtroom 26 of the Court.

 5

 6   DATED: June 13, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                     STIPULATION TO CONTINUE HEARING DATE AND [PROPOSED] ORDER
                                     CASE NO. 2:18-CV-01728-TLN-AC
